Citation Nr: 0607269	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, son and daughter


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In connection with this appeal, the appellant testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in September 2004.  A transcript of that hearing is 
associated with the claims file.  The case was most recently 
before the Board in January 2005, at which time it was 
remanded for development.


FINDINGS OF FACT

1.  The veteran died in February 2001; the death certificate 
states that the immediate cause of death was delirium of 
unknown etiology of  2 days duration. Chronic obstructive 
pulmonary disease (COPD) and Parkinson's disease were listed 
as contributing to his death.  

2.  On autopsy, the immediate cause of death was listed as 
extensive necrotizing pneumonia; the underlying causes were 
atherosclerotic cardiovascular disease and emphysema.

3.  At the time of the veteran's death, service connection 
was in effect for psychoneurosis, anxiety state; residuals of 
gunshot wound to muscle groups V and XV, with retained 
foreign bodies; and residuals of gunshot wound to muscle 
groups XII and XIV.  

4.  Atherosclerotic cardiovascular disease, emphysema (COPD) 
and Parkinson's disease were not present in service or for 
many years thereafter, and were not otherwise related to 
service.  

5.  Psychoneurosis, anxiety state; residuals of gunshot wound 
to muscle groups V and XV, with retained foreign bodies; and 
residuals of gunshot wound to muscle groups XII and XIV did 
not have debilitating effects and result in general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of the 
primary cause of his death and did not have a material 
influence in accelerating his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the appellant's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in 
February 2005, the appellant was notified of the information 
and evidence needed to substantiate and complete her claim, 
of what part of that evidence she was to provide, and what 
part VA would attempt to obtain for her.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically refer to the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  The February 2005 letter 
advised the appellant to let VA know if there is evidence or 
information that she thought would help support her claim. 

It is noted that the original rating decision on appeal was 
in January 2002.  Notice fully complying with the provisions 
of the VCAA was not provided to the appellant until February 
2005.  Therefore, the appellant did not receive proper VCAA 
notice prior to the initial rating decision denying her 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the appellant.  
VCAA notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Further, the appellant has not alleged prejudicial 
error which had an affect on the essential fairness of the 
January 2002 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  An opinion from a VA physician to address the question 
at issue has been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where certain diseases, such as atherosclerotic 
cardiovascular disease, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

General.  The death of a veteran will be considered as 
having been due to a service-connected disability when 
the evidence establishes that such disability was either 
the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).
Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).
Contributory cause of death.  Contributory cause of 
death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that 
it contributed substantially or materially; that it 
combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially 
affecting other vital body functions.  38 C.F.R. 
§ 3.312(c)(2).
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death.  In 
this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(4).

Analysis
 
In reaching its decision, the Board has considered all of the 
pertinent evidence of record, including service medical 
records, VA examination reports, treatment and hospital 
records from VA and Cooper County Memorial Hospital, and the 
transcript of the appellant's personal hearing in  September 
2004.                                                                                                                      

The appellant contends that the veteran's service connected 
psychoneurosis and multiple residuals of gunshot wounds 
contributed to the cause of his death. Specifically, it is 
maintained that the veteran died due to an infection caused 
by movement of the retained shrapnel in his lower 
extremities. During the veteran's lifetime, service 
connection was in effect for psychoneurosis, anxiety state, 
50 percent disabling; residuals of gunshot wound to muscle 
groups V and XV, 10 percent and 20 percent disabling, with 
retained foreign bodies; and residuals of gunshot wound to 
muscle groups XII and XIV, each 10 percent disabling. The 
combined evaluation was 70 percent. In a rating action in 
November 2001, a total rating based on individual 
unemployability was awarded effective January 1998.

The evidentiary record shows that the conditions associated 
with the veteran's death began many years after his 
separation from service.  There is no competent medical 
evidence showing that atherosclerotic cardiovascular disease, 
emphysema (COPD) or Parkinson's disease was related to 
military service.  Accordingly, service connection for the 
cause of the veteran's death is not established based on 
direct service incurrence.  

The question of whether the residuals of shrapnel wounds 
sustained by the veteran during his military service 
contributed to the immediate or underlying causes of his 
death was referred to a VA physician for an opinion in 
December 2005. This physician initially noted that physical 
examination at the time of the veteran's terminal 
hospitalization did not suggest signs of infection previous 
wound areas of the thigh and leg. There was no indication 
that the veteran complained of any pain, redness, or swelling 
in the thigh or leg muscle injury area. The VA physician 
concluded that it was less likely than not that the service-
connected thigh and leg wound residuals  were the cause of 
the fever noted during this hospitalization.  No medical 
opinion or other competent medical evidence to the contrary 
has been submitted to support the appellant's contentions.

Although the veteran was totally disabled due to service-
connected disabilities at the time of his death, the service-
connected conditions involved his psychiatric status and 
muscular or skeletal functions and are not shown to have had 
any tangible effect on the illnesses underlying his death.  
Further, the Board finds that the service-connected 
disabilities did not have debilitating effects and general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of the 
primary or secondary causes of his death and did not have a 
material influence in accelerating his death.

In reaching its decision, the Board has also taken into 
account the appellant's assertions and testimony regarding 
her claim.  However, it does not appear that the appellant is 
medically trained to offer any opinion as to causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992).  The 
Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

As the preponderance of the evidence establishes that a 
disability that had its onset in service or was proximately 
due to or the result of a service-connected disability did 
not cause or contribute significantly or materially to the 
cause of the veteran's death, the claim must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


